Citation Nr: 0601850	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-36 654	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips.


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1961 to December 1964.

2.  On January 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In this case, 
the veteran, through his authorized representative, has 
withdrawn this appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  In view 
of the foregoing, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


